DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 16:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A regulated charge pump structure comprising: 
 . . . a current branch arranged between the output terminal and a ground potential, 
the current branch comprising a transistor and a resistor, 
wherein the transistor comprises a control terminal configured to receive the control voltage, 
wherein the overvoltage protection circuit comprises another transistor, 
wherein the other transistor has a control terminal connected to a node of the current branch between the transistor and the resistor.
As to Claim 31:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A regulated charge pump structure comprising: 

the current branch comprising a transistor and a resistor, 
wherein the transistor comprises a control terminal configured to receive the control voltage, 
wherein the charge pump structure comprises an overvoltage protection circuit which comprises another transistor, and 
wherein the other transistor has a control terminal that is connected to a node of the current branch between the transistor and the resistor.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DM/             Examiner, Art Unit 2849


/DIANA J. CHENG/Primary Examiner, Art Unit 2849